PER CURIAM.
Appellant appeals an order of the circuit court sustaining the grant of a height restriction variance by the Board of Adjustment of the Town of North Redington Beach, Florida.
The board’s determination comes to the courts with a presumption of correctness and the courts will not substitute its judgment for that of the board. Troup v. Bird, Fla. 1951, 53 So.2d 717.
We have carefully examined the record on appeal and conclude that the appellant has not overcome this presumption and the court will not substitute its judgment for that of the board. Accordingly, the order appealed is affirmed.
Affirmed.
HOBSON, Acting C. J., and McNULTY, J., and PIERCE, J., (Ret.), concur.